                    Case 19-21351      Doc 21      Filed 09/16/19    Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)

IN RE:                                                 *
                                                       *
TRACEY L. JORDAN                                       *      Case No. 19-21351 LSS
                                                       *
               Debtor                                  *      Chapter 13
                                                       *
*        *      *       *       *      *       *       *      *       *       *      *       *

                     RESPONSE TO OBJECTION TO CONFIRMATION


         COMES NOW the Debtors, Tracey L. Jordan, by and through undersigned Legal

Counsel, hereby responses to the objection to confirmation filed by NewRez LLC D/B/A

Shellpoint Mortgage Servicing as Servicer for Deutsche Bank National Trust Company, as

Trustee for Soundview Home Loan Trust 2007-WMCI, asset backed certificates, Series 2007-

WMCI. In support thereof, the Debtor states the following:

    1. On August 23, 2019 (the “Petition Date”), the Debtors filed their respective voluntary

         petition for relief under Chapter 13 of the United States Bankruptcy Code (the

         “Bankruptcy Code”), thereby initiating its Bankruptcy Case.

    2. The Meeting of the Creditors and Notice of Appointment of the Trustee, Nancy

         Spencer Grigsby, was issued on August 24, 2019.

    3. On September 5, 2019 at Dkt. 20, the secured creditor filed an Objection to

         Confirmation stating that the Debtor’s Plan does not provide for full payments of

         the arrearages, however, the secured creditor has failed to file a Proof of Claim with

         an itemization of how they have arrived at their numbers.

WHEREFORE, the Debtors, Tracy L. Jordan, responds to the objection to confirmation as

filed by the secured creditor, NewRez LLC D/B/A Shellpoint Mortgage Servicing as
                  Case 19-21351       Doc 21     Filed 09/16/19     Page 2 of 2



Servicer for Deutsche Bank National Trust Company, as Trustee for Soundview Home

Loan Trust 2007-WMCI, asset backed certificates, Series 2007-WMCI and for relief that

may be of benefit to the Debtors, including, a Proof of Claim that supports their contention.

DATE: September 16, 2019                             /s/ Arlene A. Smith-Scott
                                                     Arlene A. Smith-Scott, Esquire
                                                     Counsel for Debtor #18374
                                                     Strategic Law Group, LLC
                                                     2905 Mitchellville Road, Suite 110
                                                     Bowie, Maryland 20716
                                                     Telephone: 240.280.2370
                                                     Facsimile: 240.366.5727
                                                     Email: Strategiclaw1@gmail.com


                                 CERTIFICATE OF MAILING

I HEREBY CERTIFY that on this 3rd day of September 2019, a copy of the foregoing Response
to Objection to Confirmation was served pursuant to Federal Bankruptcy Rule 7004(h) by
certified mail, or electronically as indicated:

CMECF:
Katherine Loverde
Alba Law Group, P. A.
11350 McCormick Road
Executive Plaza 1, Suite 302
Hunt Valley, MD 21031

Nancy Spencer Grigsby
185 Admiral Cochrane Drive
Suite 240
Annapolis, Maryland 21401

FIRST CLASS MAIL:
Tracey L. Jordan
1806 Ironton Drive
Oxon Hill, MD 20745


Djouweratou Abi
4313 Saddle River Drive
Bowie, Maryland 20720

DATE: September 16, 2019                             /s/ Arlene A. Smith-Scott
                                                     Arlene A. Smith-Scott, Esquire
